Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 6-9, 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being
unpatentable over Juan (2003/0037475) in view of Huffman (2005/0183613).
Juan discloses a firearm and a barrel comprising most claimed elements including a
barrel 50 with grooves 80 and lands 70 that are parallel to the axis of the barrel; an
inherent chamber in the end of the barrel opposite the muzzle; the grooves and lands
extending the length of the barrel and the barrel having a constant cross-section profile
(Figure 2). Juan fails to specifically disclose that the breech end is configured to contain
pressures associated with a firearm cartridge containing a propellant or that the chamber has a
greater diameter than the lands and groove radius. Huffman teaches that it is known fire a
marking bullet (Figure 1A) in a propellant containing cartridge (Figure 4) from firearms capable
of withstanding the inherent firing pressure. Also, Figure 4 shows the cartridge being of larger
diameter than the bullet, thus the chamber of the firearm would be required to be larger than
the diameters of the barrel lands and grooves. Motivation to combine is the mere use of a
particular bullet propellant system in place of an unspecified system in Juan. To employ the

larger diameter than barrel bore is considered to have been obvious to one having ordinary skill in the art.
Juan also fails to disclose a particular bore diameter. To have a bore diameter
between 0.17 and 0.5 inch is considered to have been obvious and non-patentable to
one having ordinary skill in the art since this diameter fails to provide any unexpected
results and one of ordinary skill would choose diameters such as these to meet desired
parameters.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent
possible harassment by multiple assignees. A nonstatutory double patenting rejection is
appropriate where the conflicting claims are not identical, but at least one examined
application claim is not patentably distinct from the reference claim(s) because the examined
application claim is either anticipated by, or would have been obvious over, the reference
claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman,
11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.
Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d
438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be
used to overcome an actual or provisional rejection based on nonstatutory double patenting

examined application, or claims an invention made as a result of activities undertaken within
the scope of a joint research agreement. See MPEP § 717.02 for applications subject to
examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.
See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the
first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance
with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which
the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-30 of U.S. Patent No. 10,295,290. Although the claims at issue are
not identical, they are not patentably distinct from each other because they claim a firearm and firearm barrel with all of the same elements, including straight grooves and a chamber for a bottlenecked case. The broader claim 1 of the present application fails to specify that the
cartridge is a bottlenecked or centerfire case, but the mere elimination of an element and its
function is considered obvious to one having ordinary skill in the art.

Applicant's arguments filed 11-13-20 have been fully considered but they are not persuasive. In regard to the arguments concerning the 103 rejection, Applicant argues that the rejection is not obvious because “it would not be obvious to modify the cited reference to adopt a different type of barrel used for a very different type of projectile” and “substantial differences in mode of propulsion”.  These arguments are considered moot because the rejection does not modify the gun barrel of Juan or provide a different propulsion to Juan.  Instead, Huffman is used to teach a known means of propulsion to use in place of an unspecified one in Juan.  (Juan only has a requirement of a pressurized gas in his propulsion, which is also present in Juan, further supporting the notion that it is obvious to use the propulsion system of Huffman in Juan.)  As for the arguments concerning the double patenting rejection, Applicant acknowledges that the prior art includes all currently claimed elements are present in patent claims, since the current claims are broader.  The argument that the broader claims are “non-obvious because accommodating different cartridge types other than centerfire cartridges potentially requires modifications to the chamber” is not considered persuasive.  This is an argument that assumes non-obvious changes must be made.  However, given the broader nature of the current claims, they could still include the centerfire cartridges of the patent claims.  Merely eliminating the requirement of a chamber sized to accommodate a centerfire cart does not mean that non-obvious changes are required. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE